Title: From James Madison to James Monroe, 14 June 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier June 14. 1816
        
        Altho the inclosed letter is anonymous, the idea it suggests, of requiring an admission of our Cotton in a half man⟨u⟩factured State at least by nations whose luxuries fully manufa⟨c⟩tured, are admitted into the U.S. is not unworthy of attention. The general idea I believe has not escaped, in the instructions to Mr. Gallatin & Mr. Pinkney. But it may be well to enforce it and particularly in relation to Cotton Twist, which Russia receives from G.B. whilst her manufactures are excluded by the latter, and which France has lately prohibited even from the U. S. on the principle of reciprocity, the U.S. may reasonably demand such a regulation in their favor; and the

nations granting it may with equal reason refuse it to G.B, without a charge of partiality. As the Netherlands have adopted a like policy agst. the U.S. a change may very properly be urged, on the same grounds, by Mr. Eustis, whether a treaty be or be not contemplated. An admission of Cotton twist from this Country into Europe, is of vast importance to its Manufacting estabts. & indeed to its general interests. Yrs.
        
          J. Madison
        
      